Title: 15 Sunday.
From: Adams, John
To: 


       If one Man or Being, out of pure Generosity, and without any Expectation of Returns, is about to confer any Favour or Emolument upon Another, he has a right and is at Liberty to choose in what manner, and by what means, to confer it. He may convey the Favour by his own Hand or by the Hand of his Servant, and the Obligation to Gratitude is equally strong upon the benefited Being. The mode of bestowing does not diminish the kindness, provided the Commodity or good is brought to us equally perfect and without our Expence. But on the other Hand, If our Being is the original Cause of Pain, Sorrow or Suffering to another, voluntarily and without provocation, it is injurious to that other, whatever means he might employ and whatever Circumstances the Conveyance of the Injury might be attended with. Thus we are equally obliged to the Supream Being for the Information he has given us of our Duty, whether by the Constitution of our Minds and Bodies or by a supernatural Revelation. For an instance of the latter let us take original sin. Some say that Adams sin was enough to damn the whole human Race, without any actual Crimes committed by any of them. Now this Guilt is brought upon them not by their own rashness and Indiscretion, not by their own Wickedness and Vice, but by the Supream Being. This Guilt brought upon us is a real Injury and Misfortune because it renders us worse than not to be, and therefore making us guilty upon account of Adams Delegation, or Representing all of us, is not in the least diminishing the Injury and Injustice but only changing the mode of conveyance.
      